Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
This action is in response to the Amendment filed on 10/14/2021.
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the receiving" in line one.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2014/0137189 A1) and Schneider (US 20110131635 A1).
Regarding claim 1, Hansen discloses a computer security method [abs, “A cross-site request forgeries ( CSRF) protection system helps protect against cross-site request forgeries attacks”] comprising: detecting a request, made by a computer software application, prior to transmission of the request to a recipient [par. 0054, “the CSRF protector 430 (e.g., in response to signal 524) is configured to detect the cross-site reference of the malicious communication 532”]; accessing a predefined security requirement associated with the recipient; determining whether the predefined security requirement is met [par. 0026, “selectively permit and/or deny cross-site requests in accordance with a set of one or more security policies”, par. 0057, “queries (via query 530) the policy library 450 for an indication of a policy associated with the service provider 150. The indicated policy (such as a policy stored in a policy field 456 associated with the service provider 150) can be used to determine a protective action to take in response to the detection of the malicious signal 532”]; and preventing at least a portion of the request from being transmitted to the recipient if the [par. 0058, “Upon detecting the cross-site request, a protective action is taken by the CSRF protector 430 to frustrate the intent of the communication that contains the cross-site request (as a payload) by intercepting, blocking, and/or rendering harmless the (potentially) malicious communication 532. For example, the potentially malicious communication can be frustrated by instructing the browser on the consumer 120 to not send the malicious communication 532 to the service provider 150), which thus prevents the CSRF request from being executed by the service provider 150”].
Hansen does not explicitly disclose the portion is a cookie provided by the recipient prior to detection of the request.
However Schneider teaches the portion is a cookie provided by the recipient prior to detection of the request [claim 1, “in response to a determination that the request is associated with suspicious activities, removing authentication credentials from the request and submitting the request to the web application”, claim 5, “removing authentication credentials from a request further comprises one or more of the following: removing a session cookie that was previously issued by the web application”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Schneider into the teaching of Hansen with the motivation for prevention of cross-site request forgeries as taught by Schneider [Schneider: par. 0010].
Regarding claim 2, the rejection of claim 1 is incorporated. Hansen further discloses the computer software application is a web browser [par. 0031, “network-enabled application 432 includes a browser such as Chrome, Firefox, Internet Explorer, and the like”].
Regarding claim 3, the rejection of claim 2 is incorporated. Hansen further discloses the detecting, accessing, determining, and preventing are performed by the web browser [par. 0050, “a browser application can operate in conjunction with (and/or incorporate features of) the CSRF protector 430”].
Regarding claim 4, the rejection of claim 1 is incorporated. Hansen further discloses the request includes a network domain name identifying the recipient, and wherein the predefined security requirement is stored in association with the network domain name [par. 0031, “When an address using a domain name is provided in the communication, a DNS server (e.g., DNS server 160c) is used, for example, to provide an IP address that is used to send the request to service provider 150”, par. 0039, “Policy library 450 includes records having a domain name (DN) field 452, an internet protocol address (IP ADDR) field 254, and a policy (POLICY) field 456”].
Regarding claim 5, the rejection of claim 1 is incorporated. Hansen further discloses receiving the predefined security requirement from the recipient prior to detection of the request [par. 0038, “the service provider sends a cross-site warning signal such as a signal 466 (which can be a URL, a code, reserved word, and the like) to the consumer 120 (which is typically before the CSRF attack is initiated). The cross-site warning signal can be communicated as plaintext (e.g., not-encrypted)... Thus, cross-site warning signal is typically sent to the consumer 120 after the secure session is established, and is typically not used for authentication. The signal 466 indicates, for example, to the browser (which is a network-enabled application 432) executing on the consumer 120 that a selected policy is to be applied to the generation of requests from the consumer 120 to the service provider 150”, par. 0047, “Policy library (or smaller portions thereof) can be sent to clients of the service provider 150 (such as consumer 120) such that the related processing can be off-loaded to the client”].
Regarding claim 6, the rejection of claim 1 is incorporated. Hansen further discloses the receiving comprises receiving the predefined security requirement within a web page retrieved from the recipient [par. 0033, “The communication is often a webpage written in a markup language, although other formats can be used such as style sheets, JavaScript reference, and the like. The webpage often contains elements that address content provided by the service provider 150 as well as content provided by one or more third party resource providers 160”, par. 0038, “The signal 466 indicates, for example, to the browser (which is a network-enabled application 432) executing on the consumer 120 that a selected policy is to be applied to the generation of requests from the consumer 120 to the service provider 150. The signal 466 can be sent "in-band" (such as a word within a URL or a reserved word received in a communication in the secure session) or "out-of-band" (as a cookie entry in cookies 476, in response to a DNS response from DNS server 160c, email link, and the like). The signal 466 can provide an indication of a location (such as a URL or other address of a receiving service provider 150) to which consumer 120 is to send the request such that the consumer 120, the receiving service provider 150, or both, can apply security policies designed to help frustrate a CSRF attack”, par. 0043].
Regarding claim 7, the rejection of claim 1 is incorporated. Hansen further discloses the preventing comprises removing the portion from the request [par. 0060, “a portion of the payload of the communication including the cross-site request can be removed from the communication being sent to the service provider 150”].
Regarding claim 8, the rejection of claim 1 is incorporated. Hansen further discloses the portion identifies an authorized user known to the recipient [par. 0040, “The payload can specify that funds from an account (that is controlled by the user of consumer 120) on the service provider 150 are to be sent to a third party recipient 460b of third part resource provider 160b (that is not controlled by the user of consumer 120). Thus, the payload has the potential of "robbing" the user account. When the user browser of consumer 120 receives the indication of the policy to be applied (such as a request that contains a "payload" from a domain that is different from one or more selected domains is not to be generated or sent), the funds of the user of the consumer 120 are restricted from being sent from service provider 150 to unauthorized accounts (by suppressing a cross-site request in a communication generated by consumer 120, for example)”].
Regarding claim 9, the rejection of claim 8 is incorporated.
Schneider further teaches the portion is an authorization cookie provided by the recipient prior to detection of the request [claim 1, “in response to a determination that the request is associated with suspicious activities, removing authentication credentials from the request and submitting the request to the web application”, claim 5, “removing authentication credentials from a request further comprises one or more of the following: removing a session cookie that was previously issued by the web application”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Schneider into the teaching [Schneider: par. 0010].
Regarding claim 10, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 11, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 14, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.
Regarding claim 18, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.


Response to Arguments
Applicant’s arguments, filed on 10/14/2021, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 8505106 B1		Cross site request forgery mitigation in multi-domain integrations
US 20180302406 A1		SECURE CLIENT-SERVER COMMUNICATION
US 20160028707 A1		Protecting Network Communication Security
US 9191405 B2		Dynamic cross-site request forgery protection in a web-based client application
US 20130117817 A1		PREVENTION OF CROSS SITE REQUEST FORGERY ATTACKS BY CONDITIONAL USE COOKIES
US 20090300359 A1		APPARATUS AND METHOD FOR SECURELY SUBMITTING AND PROCESSING A REQUEST

US 20120137363 A1		Method and Device for Preventing CSRF Attack
US 20140189842 A1		METHOD FOR DEFENDING AGAINST SESSION HIJACKING ATTACKS AND FIREWALL

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431